    Case: 1:18-cv-07378 Document #: 13 Filed: 11/07/18 Page 1 of 2 PageID #:175




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

BIC CORPORATION and BIC USA INC.,

             Plaintiff,                        Case No. 18-cv-7378
                                               FILED UNDER SEAL
             v.
                                               Judge John Robert Blakey
CHICAGO IMPORT INC., DIAMOND
WHOLESALE GROUP, INC., JOHN
DOE COMPANIES 1-10, and JOHN OR
JANE DOES 1-10,

             Defendants.

                    ORDER TEMPORARILY SEALING CASE

      Plaintiffs BIC Corporation and BIC USA Inc. (“Plaintiffs”), having presented

to the Court a Motion to Temporarily Seal Case, and after due consideration thereon,

the Court finds that good cause exists for sealing the case, for the reasons set forth in

the Plaintiffs’ motion and supporting memorandum. Accordingly, it is hereby:

      ORDERED that this case, the docket, and all pleadings, motions, exhibits,

orders and other filings, shall be temporarily sealed.

      Access to the docket and any filings of this case may be granted to counsel for

the Plaintiffs, the Court and its clerks and staff, and the United States Government,

without further order of the Court. The Clerk may provide a signed copy of this Order

to counsel for Plaintiffs. This Order shall not be construed to prohibit service of the

Summons and Complaint, Plaintiffs BIC Corporation and BIC USA Inc.’s Motion For

An Ex Parte Temporary Restraining Order, Expedited Discovery, Seizure Order, And
    Case: 1:18-cv-07378 Document #: 13 Filed: 11/07/18 Page 2 of 2 PageID #:175




Order To Show Cause Why Preliminary Injunction Should Not Issue, and supporting

documents and other pleadings and Orders of this Court on the Defendants.

      This temporary Order shall remain in effect until this Court holds a hearing

on the Plaintiffs’ motion for a preliminary injunction. This Order may be renewed or

extended upon a motion by Plaintiffs and a further showing of good cause. The file

may be unsealed upon the final disposition of the case, if it has not been unsealed

before.

SO ORDERED.


Dated: November 7, 2018

                                              Entered:


                                              ____________________________
                                              John Robert Blakey
                                              United States District Judge




                                          2
